DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0182481) (Bae Keun Lee) 
Regarding Claim 1, Lee discloses a method performed by at least one processor, the method comprising: receiving a coded picture [See Paragraphs 16-19 and 144-147]; and reconstructing a current block of the coded picture, the reconstructing comprising: segmenting samples of the current block into a plurality of segments including a first segment and a second segment [See Paragraphs 203-206 and 254-264];  predicting the first segment of the current block of the coded picture by using a first prediction mode[See Paragraphs 251-264];  and predicting the second segment of the current block of the coded picture by using a second prediction mode, different from the first prediction mode [See Paragraphs 148-152 and 165-167].
Regarding Claims 2 and 12, Lee discloses wherein the first prediction mode is an intra block copy (IBC) mode, and the second prediction mode is an intra prediction mode that uses neighboring reconstructed samples to perform intra prediction [See Paragraphs 70, 100 and 165-167].
Regarding Claims 3 and 13, Lee discloses wherein the reconstructing the current block further comprises signaling the first prediction mode [See Paragraph 211].
Regarding Claims 4 and 14, Lee discloses wherein the reconstructing the current block comprises signaling the second prediction mode [See Paragraphs 220].
Regarding Claims 5 and 15, Lee discloses wherein the segmenting comprises: calculating at least one threshold value based on the samples of the current block; and segmenting the samples of the current block based on the at least one threshold value [See Paragraphs 162-169, 255 and 301-302].
Regarding Claims 6 and 16, Lee discloses wherein the reconstructing the current block further comprises segmenting samples of a reference block of the coded picture into a plurality of segments such as to obtain segmentation information of the reference block, and the segmenting the samples of the current block comprises mapping the segmentation information of the reference block to the current block [See Paragraphs 197-202 and 255-256].
Regarding Claim 10, Lee discloses wherein the segmenting the samples of the current block is performed before the predicting the first segment [See Paragraphs 255].
Regarding Claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0182481) (Bae Keun Lee) in view of He et al. (US 2014/0050264) (Yong He).
Regarding Claims 7 and 17, Lee doesn’t explicitly disclose wherein the predicting the first segment of the current block comprises identifying, before the segmenting the samples of the reference block and before the segmenting the samples of the current block, the reference block based on a block vector, and wherein the mapping comprises mapping the segmentation information of the reference block to the current block based on the block vector 
However, He discloses wherein the predicting the first segment of the current block comprises identifying, before the segmenting the samples of the reference block and before the segmenting the samples of the current block, the reference block based on a block vector, and wherein the mapping comprises mapping the segmentation information of the reference block to the current block based on the block vector See Paragraphs 27, 75-77 and 81-83].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Regarding Claims 8 and 18, Lee doesn’t explicitly disclose wherein the predicting the second segment of the current block comprises obtaining a prediction block that predicts the second segment of the current block, and the predicting the first segment of the current block further comprises obtaining a combined prediction block by combining, using the segmentation information, the prediction block of the current block with a segment of the reference block that corresponds to the first segment of the current block 
However, He discloses wherein the predicting the second segment of the current block comprises obtaining a prediction block that predicts the second segment of the current block, and the predicting the first segment of the current block further comprises obtaining a combined prediction block by combining, using the segmentation information, the prediction block of the current block with a segment of the reference block that corresponds to the first segment of the current block [See Paragraphs 42-46, 58-61 and 96-99].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Regarding Claims 9 and 19, Lee doesn’t explicitly disclose wherein the segmentation information is a segmentation map. 
However, He discloses wherein the segmentation information is a segmentation map [See Paragraphs 27, 75-77 and 81-83].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Lee to add the teachings in He as above, to provide a method that improve coding efficiency [See He Paragraph 2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487